91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard David WHEATON, Defendant-Appellant.
No. 95-56538.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Richard David Wheaton, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate the sentence imposed following his conviction for conspiracy to manufacture and distribute methamphetamine.  Wheaton contends that the Double Jeopardy Clause barred his conviction due to the prior civil forfeiture of a computer and currency.  This contention is precluded by the United States Supreme Court's decision in United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Wheaton also requests that the assets forfeited after his conviction be returned to him.  This claim is also precluded by United States v. Ursery, No. 95-345 (U.S. June 24, 1996)